July 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    AGAR CORPORATION, INC., Appellant

NO. 14-14-00229-CV                          V.

   ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                           Appellees
               ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
order signed by the court below on December 20, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED without
prejudice.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, AGAR Corporation, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.